                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No.12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for The Bank of New York Mellon
                                                                 f/k/a The Bank of New York as Trustee For
                                                             8   The Certificateholders of CWALT, Inc.,
                                                                 Alternative Loan Trust 2006-OA16,
                                                             9   Mortgage Pass-Through Certificates, Series
                                                                 2006-OA16
                                                            10
                                                                                             UNITED STATES DISTRICT COURT
                                                            11                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 THE BANK OF NEW YORK MELLON FKA                        Case No.: 2:17-cv-01195-APG-PAL
                      LAS VEGAS, NEVADA 89134




                                                            13   THE BANK OF NEW YORK AS TRUSTEE FOR
                                                                 THE CERTIFICATEHOLDERS OF CWALT,
AKERMAN LLP




                                                            14   INC., ALTERNATIVE LOAN TRUST 2006-                     STIPULATION AND ORDER TO
                                                                 OA16,    MORTGAGE         PASS-THROUGH                 EXTEND TIME TO RESPOND TO
                                                            15   CERTIFICATES, SERIES 2006-OA16;                        FOOTHILLS'   MOTION      FOR
                                                                                                                        SUMMARY JUDGMENT [ECF No. 97]
                                                            16                                Plaintiff,
                                                                 vs.
                                                            17                                                          [SECOND REQUEST]
                                                                 THE FOOTHILLS AT MACDONALD RANCH
                                                            18   MASTER ASSOCIATION; SFR INVESTMENTS
                                                                 POOL 1, LLC; and NEVADA ASSOCIATION
                                                            19   SERVICES, INC.,

                                                            20                                Defendants.

                                                            21            The Bank of New York Mellon f/k/a The Bank of New York as Trustee For The

                                                            22   Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OA16, Mortgage Pass-Through

                                                            23   Certificates, Series 2006-OA16 (BoNYM) and Foothills at MacDonald Ranch Master Association

                                                            24   (Foothills), by and through their respective counsel of record, hereby stipulate and agree that the

                                                            25   BoNYM shall have an additional two (2) weeks, to January 18, 2019, to respond to Foothills

                                                            26   Motion for Summary Judgment (ECF No. 97). The current deadline is January 4, 2018.

                                                            27   ///

                                                            28   ///


                                                                 47432791;1
                                                             1            This extension request is not intended to cause any delay or prejudice to any party, but to

                                                             2   allow BoNYM's counsel additional time to respond in light of the recent holidays.

                                                             3            DATED this 4th day of January, 2019.
                                                             4
                                                                 AKERMAN LLP                                           LEACH KERN GRUCHOW ANDERSON
                                                             5                                                         SONG

                                                             6   /s/ Jamie K. Combs                                    /s/ Ryan W. Reed
                                                                 ARIEL E. STERN, ESQ.                                  SEAN L ANDERSON, ESQ.
                                                             7   Nevada Bar No. 8276                                   Nevada Bar No. 7259
                                                                 TENESA S. POWELL, ESQ.                                RYAN WARREN REED, ESQ.
                                                             8   Nevada Bar No.12488                                   Nevada Bar No. 11695
                                                                 JAMIE K. COMBS, ESQ.                                  2525 Box Canyon Drive
                                                             9   Nevada Bar No. 13088                                  Las Vegas, NV 89128
                                                                 1635 Village Center Circle, Suite 200
                                                            10   Las Vegas, Nevada 89134
                                                            11   Attorneys for The Bank of New York Mellon f/k/a Attorneys for Foothills at MacDonald Ranch
                                                                 The Bank of New York As Trustee For The Master Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Certificateholders of The CWALT, Inc., Alternative
                                                                 Loan Trust 2005-41, Mortgage Pass-Through
                      LAS VEGAS, NEVADA 89134




                                                            13   Certificates, Series 2005-41
AKERMAN LLP




                                                            14                                                 ORDER
                                                            15            IT IS SO ORDERED.
                                                            16                                                       ______________________________________
                                                                                                                     UNITED   STATES DISTRICT
                                                                                                                     UNITED STATES     MAGISTRATE
                                                                                                                                               JUDGEJUDGE
                                                            17
                                                                                                                     Dated: January 7, 2019.
                                                                                                                     DATED:_______________________________
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                 47432791;1
